Citation Nr: 0635238	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1994, for the award of service connection for post-traumatic 
stress disorder (PTSD), to include on the basis that the 
notification to the veteran of a May 1989 rating decision 
that denied service connection for PTSD was deficient.

2.  Entitlement to an initial disability rating greater than 
50 percent for PTSD.

3.  Entitlement to a disability rating greater than 40 
percent for a herniated disc at L4-5 with degenerative 
changes at L3-4 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  The claims folder 
has since been transferred to the RO in St. Petersburg, 
Florida.

The Board notes that the veteran's July 1999 VA Form 9 
includes a request for a Travel Board hearing.  However, a 
report of contact with the veteran's representative dated in 
March 2001 indicates that the veteran wanted to cancel her 
hearing request.  Therefore, her hearing request is 
withdrawn.  38 C.F.R. § 20.704 (2006).

In an August 2001 decision, the Board denied each of the 
above claims.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2002 Order, the Court vacated the Board's 
decision with respect to that decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand.  

In March 2003, the Board issued a decision in which it denied 
an earlier effective date for service connection for PTSD.  
After the veteran filed a Motion for Reconsideration, the 
Board issued an order in July 2003 in which it vacated its 
March 2003 decision.  

In July 2003, the Board also remanded the issues on appeal to 
comply with all notice and duty-to-assist provisions, to 
afford the veteran appropriate examinations of her spine and 
PTSD, and to consider the theory that the veteran's 
notification was deficient regarding the reasons for the May 
1989 rating decision that denied service connection for PTSD.  

The Board remanded the case again in October 2005 to schedule 
the veteran for a magnetic resonance imaging (MRI), 
electromyography (EMG), and nerve conduction studies to 
assess any neurological impairment due to her low back 
disability.  After the veteran declined to undergo such 
testing, the case was transferred to the Board for review. 


FINDINGS OF FACT

1.  An unappealed May 1989 rating decision denied service 
connection for PTSD on the basis that there was no verified 
inservice stressor.

2.  A June 1989 letter notified the veteran of the May 1989 
decision and of her appellate rights, including her right to 
file a Notice of Disagreement within one year from the late 
of the letter, but the veteran did not reply.

3.  On October 28, 1994, the RO received the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.

4.  From June 1989 until October 28, 1994, neither a formal 
nor an informal communication in writing was received from 
the veteran requesting that her claim for service connection 
for a psychiatric disorder, to include PTSD, be reopened.

5.  Most of the veteran's social and industrial impairment is 
due to her personality disorder with histrionic and 
borderline traits.  

6.  The veteran's PTSD, standing alone, is moderately 
disabling and produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as intrusive memories, nightmares, flashbacks, 
anxiety when exposed to part of trauma, avoidance of stimuli 
associated with trauma, and hypervigilance.  

7.  Neither the veteran's PTSD nor her herniated disc at L4-5 
with degenerative changes at L3-4 and L5-S1 has independently 
caused marked interference with employment or frequent 
periods of hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 28, 
1994, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.1, 3.103, 3.155, 3.159, 3.157, 
3.400 (2006).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006). 

3.  The criteria for a disability rating in excess of 40 
percent for a herniated disc at L4-5 with degenerative 
changes at L3-4 and L5-S1 have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 26, 2003); Diagnostic 
Code 5293 (effective from September 23, 2002, to September 
26, 2003); Diagnostic Code 5243 (effective September 26, 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier 
Effective Date for the Award of 
Service Connection for PTSD

The RO granted service connection for PTSD, effective October 
28, 1994.  The veteran now claims that she is entitled to an 
effective date earlier than October 28, 1994, for that award.  
For the reasons set forth below, the Board finds that the 
evidence does not support her claim.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 
2005); 38 C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2005); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran first filed a claim for 
service connection for a psychiatric disorder in 1988.  
The RO denied the veteran's claim in a May 1989 rating 
decision on the basis that there was no evidence of an 
inservice stressor.  A June 1989 letter notified the 
veteran of that decision as well as her procedural and 
appellate rights.  However, the veteran made no attempt 
to appeal that decision within the one-year period.  
Thus, the May 1989 decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

On October 28, 1994, the RO received the veteran's statement 
in support of claim in which she requested service connection 
for a psychiatric disability.  In correspondence received at 
the RO on April 4, 1995, the veteran's representative 
clarified that the veteran was requesting service connection 
for PTSD.  After developing the claim, evidence revealed that 
the veteran had PTSD as a result of a sexual and physical 
assault in service.  In a January 1997 rating decision, the 
RO granted service connection and assigned a 50 percent 
evaluation for PTSD, effective April 4, 1995.  The veteran 
filed a notice of disagreement concerning the effective date.

In a March 1997 rating decision, the RO determined that it 
had committed clear and unmistakable error in assigning an 
effective date of April 4, 1995, for the grant of service 
connection for PTSD.  Instead, the RO determined that October 
28, 1994, was the correct effective date, as this was the 
date the veteran filed an informal claim for a psychiatric 
disability.  However, the veteran remains dissatisfied with 
that decision, arguing that the effective date should go back 
to 1988 when she initial filed her claim for service 
connection for PTSD.  The Board disagrees and finds that, 
under 38 U.S.C.A. § 5110(a), the effective date can be no 
earlier than October 28, 2004, the date she filed a claim to 
reopen which resulted in the grant of benefits.  

The Board has considered the argument that the effective date 
should go back to when she initially filed her claim for VA 
benefits in 1988.  However, this argument has been rejected 
by the Court.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of       § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first 
sought to reopen his claim").  Accordingly, the veteran is 
not entitled to an effective date back to the date she 
initially filed her claim for service connection in 1988.

The Board has also considered the veteran's argument that 
finality does not attach to the May 1989 decision because the 
June 1989 notice letter did not fulfill the requirements of 
38 C.F.R. § 3.103(b), which states "[t]he claimant will be 
notified of any decision affecting the payment of benefits or 
granting relief.  Notice will include the reasons for the 
decision..."  Id.  (emphasis added).  This argument also lacks 
merit. 

The May 1989 rating decision clearly explained that "Service 
connection is denied for claimed Post-Traumatic Stress 
Disorder related to alleged rape as no objective evidence of 
the event while in military service."  The June 1989 letter 
stated that the evidence does not establish service 
connection for PTSD.  The letter also notified the veteran of 
the following:

You may appeal our decision to the Board of 
Veterans Appeals at any time within one year from 
the date of this letter if you believe the decision 
is not in accord with the law and facts now of 
record.  You can start the appeal process by filing 
a Notice of Disagreement.  You may do this by 
writing a letter to this office stating that you 
wish to appeal.

Even in light of the Court's decision in Ruffin v. Principi, 
16 Vet. App 12 (2002), the basis of the joint motion is very 
unclear as the reasons for the decision and notice of 
appellate rights were clearly provided. 

The Board thus finds that the veteran was properly notified 
of the May 1989 rating decision which denied service 
connection for PTSD as well as her appellate rights.  In 
short, there is no indication that the RO did not comply with 
38 C.F.R. § 3.103(b) with respect to the May 1989 
notification letter. 

The veteran filed a claim to reopen on October 28, 1994, 
which was subsequently granted.  Thus, the veteran is only 
entitled to an effective date of October 28, 1994, the date 
the RO received her claim to reopen.  The Board has 
thoroughly reviewed the record but finds no document between 
the time the veteran was notified of the May 1989 rating 
decision and October 28, 1994, the date the RO received her 
claim to reopen, which could be construed as a claim for 
service connection for a psychiatric disorder.

In short, the Board concludes that the evidence does not 
support an effective date prior to October 28, 1994, for the 
grant of service connection for PTSD.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

II.  Increased Initial Rating for 
PTSD

Following the initial grant of service connection for PTSD, 
the veteran appealed the initial 30 percent rating assigned 
for that disability.  Thereafter, the RO increased this 
disability rating to 50 percent, effective October 28, 1994.  
Since the veteran's claim arises from her disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

At the time of the veteran's claim, PTSD was evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under this formula, a 50 percent rating was 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1996).

A 100 percent disability rating was assigned (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, (2) where there existed totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual was demonstrably unable to obtain or 
retain employment.  Id.  Each of the above three criteria 
provided an independent basis for granting a 100 percent 
rating for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 
99 (1994).

During the course of this appeal, VA issued new regulations 
for rating psychiatric disabilities, effective November 7, 
1996.  The Board is required to consider the claim in light 
of both the former and revised rating criteria to determine 
whether an increased rating for the veteran's PTSD is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).  

Under the revised criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD does not meet the 
criteria for a disability rating in excess of 50 percent.  
The evidence shows that the veteran suffers from significant 
psychiatric symptoms.  However, since a majority of her 
social and occupational impairment has been attributed to her 
nonservice-connected personality disorder and opioid abuse, a 
disability rating in excess of 50 percent is not warranted 
since the initial grant of service connection. 

The veteran and her therapist testified before a hearing 
officer at the RO in March 1996.  The therapist testified 
that the veteran was experiencing social isolation and 
marital problems.  She noted that the veteran would barricade 
herself and her child in her apartment whenever her husband 
went out of town.  The therapist also stated that the veteran 
has significant sleep impairment, lots of nightmares, 
difficulty in closed spaces, problems concentrating, and 
"lots of occupational impairment."  

The veteran's therapist further discussed the veteran's 
social isolation in an October 1996 letter in which she 
stated, "Interpersonally, her ability to maintain effective 
relationships is considerably impaired. . .[the veteran] is 
married for the second time and this relationship is 
undergoing significant difficulty."  In a September 1997 
letter, the therapist noted that the veteran's difficulties 
with trust are ongoing and significant and certainly affect 
her ability to establish and maintain relationships.  

Treatment records from the Vet Center show that in February 
1996 the veteran stated that her husband was her primary 
support and that she did not socialize outside her family.  
Two prior suicide attempts were reported.  An intake 
evaluation report dated in September 1995 notes a global 
assessment of functioning (GAF) score of 65.  

The veteran underwent VA psychiatric examinations in October 
1996 and June 1997.  The veteran explained in October 1996 
that she stopped working in 1991 because she became 
increasingly afraid of people.  These reports also note that 
the veteran's symptoms include suicidal and homicidal 
ideation, hallucinations, a minimal level of abstraction and 
insight, lapses in thought process, and possible 
derealization.  She was noted to have a long history of 
recurrent depression with recurrent intrusive recollections 
and nightmares of her inservice assault, marked 
hypervigilance, an exaggerated startle response, poor stress 
tolerance, and a decrease in concentration and memory 
impairment which affects her ability to timely and 
efficiently complete tasks.  The October 1996 report lists a 
diagnosis of PTSD, chronic, post rape and beating, with a GAF 
score of 60.  The examiner indicated that there was no 
evidence of a personality disorder.  However, the examiner in 
June 1997 diagnosed the veteran with PTSD, as well as a 
personality disorder, not other wise specified, borderline, 
narcissistic, and histrionic features; a GAF score of 45 was 
assigned.

At a June 1997 hearing, the veteran argued that her PTSD 
warrants a 100 percent rating based on her symptoms involving 
claustrophobia, anxiety attacks, sexual dysfunction, 
dysfunctional relationships with people, and continuous 
nightmares.  She also reported that her husband had left her 
again.  She indicated that she stopped working in 1992 
because of back pain. 

The veteran's testimony is found to provide evidence against 
this claim, indicating that it was her back disorder that 
caused her unemployment (not PTSD), and clearly indicating 
that her difficulties go beyond the issue of PTSD or the 
service connected back disorder.  

A February 2000 VA outpatient treatment record notes that the 
veteran denied suicidal and homicidal ideation.  A mental 
status examination revealed that she was alert and oriented, 
with no evidence of delusions or hallucinations.  She also 
had good immediate, recent, and remote memory.  The diagnosis 
was PTSD, chronic and severe.  A GAF score of 40 was 
assigned. 

The veteran was afforded an additional VA psychiatric 
examination in October 2003.  During the interview, the 
veteran stated that she lived with her daughter and would 
occasionally socialize with friends.  She also reported that 
she was currently working 15 hours a week as a real estate 
agent but was unable to work full time because she did not 
feel safe and had trouble being around people.  On mental 
status examination, the veteran's mood was lousy; her affect 
was depressed, irritable, and hostile (as she cried during 
the interview); her thought processes were goal-directed and 
coherent; and she denied both suicidal and homicidal 
ideation.  She was neither paranoid nor delusional.  She was 
connectively intact with respect to orientation, calculation, 
recall memory, remote memory, fund of knowledge, 
concentration, abstraction ability, judgment, and insight.  

The diagnoses were (1) PTSD, by history; (2) opioid abuse and 
sedative, hypnotic, or anxiolytic abuse; and (3) personality 
disorder, not otherwise specified (histrionic and borderline 
traits), primary diagnosis.  A GAF score of 60 was assigned 
for some moderate symptoms.  The examiner commented that the 
veteran's PTSD does not include myofascial pain syndrome or a 
somatoform disorder.  

The examiner then indicated that the majority of the 
veteran's social and industrial impairment, which he 
characterized as severe, is cause by her personality disorder 
with histrionic and borderline traits.  In an addendum 
report, he estimated that the veteran's personality disorder 
and opioid abuse reduce her GAF score by 20 points, with the 
remaining 20-point reduction attributable to her PTSD.  He 
listed the veteran's PTSD symptoms as intrusive memories, 
nightmares, flashbacks, anxiety when exposed to part of 
trauma, avoidance of stimuli associated with trauma, and 
hypervigilance.  

The Board finds this report is entitled to great probative 
weight and provides evidence against this claim, clearly 
indicating that the veteran's has a disorder other than PTSD, 
that this other disorder is not related to service, and that 
a further increase in the evaluation of the service connected 
PTSD is not warranted.  The Board finds that the post-service 
medical record, as a whole, supports this finding.

For example, VA outpatient treatment records show that the 
veteran underwent mental status examinations in March 2004 
and February 2005.  These reports show similar findings, 
namely that the veteran was alert and fully oriented, that 
her mood was neutral, that her affect was moderately guarded, 
and that she maintained good eye contact.  She also denied 
suicidal and homicidal ideation.  Both reports list a 
diagnosis of PTSD, chronic, with a GAF score of 55.  

After carefully considering the evidence, the Board finds 
that the veteran's PTSD does not warrant a disability rating 
in excess of 50 percent under either the old or the revised 
rating criteria.  The Board emphasizes that most of the 
veteran's social and occupational impairment appears to be 
due to her nonservice-connected personality disorder and 
opioid abuse.  Service connection, however, may not be 
granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 
4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  Service connection may also not be 
granted for alcoholism and drug abuse.  38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(a).  The Board finds that these nonservice 
related disorders are clearly the cause of many of the 
veteran's problems, providing evidence against this claim.       

For example, the veteran's personality disorder, involving 
borderline and histrionic traits, was identified by two VA 
examiners in June 1997 and October 2003.  The Board places 
greater probative value on these two opinions than the single 
opinion by the VA examiner in October 1996 who found no 
evidence of a personality disorder.  In this regard, both 
examiners reviewed the claims file, interviewed the veteran, 
and performed a mental status examination before concluding 
that the veteran has a personality disorder.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).  

The VA examiner in October 2003 also indicated that the 
majority of the veteran's social and industrial impairment is 
due to her personality disorder involving histrionic and 
borderline traits.  He then listed the veteran's PTSD 
symptoms as intrusive memories, nightmares, flashbacks, 
anxiety when exposed to part of trauma, avoidance of stimuli 
associated with trauma, and hypervigilance.  Absent from this 
list are the symptoms listed in the criteria for a 70 percent 
rating under the revised criteria.  Accordingly, the Board 
need not attribute all of the veteran's psychiatric symptoms 
to her PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, such signs and symptoms be attributed to the 
service-connected condition).

The VA examiner in October 2003 also assigned a GAF score 60.  
This score is inconsistent with a disability rating higher 
than 50 percent under either the old or the revised rating 
criteria, as it contemplates only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attack), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1994).  In addition, the examiner 
indicated that the veteran's PTSD was responsible for a 20-
point reduction in her GAF score, while the remaining 20-
point reduction was due to her nonservice-connected 
personality disorder and opioid abuse.  Thus, the veteran's 
GAF score due solely to PTSD would be 80, indicating that if 
symptoms were present, they were transient and expectable 
reactions to psychosocial stressors.  Id.  

The Board acknowledges that the veteran was assigned a GAF 
score of 45 in June 1997 and a GAF score of 40 in February 
2000, both of which reflect serious social and occupational 
impairment.  In this regard, a GAF score between 31 and 40 is 
appropriate where behavior is manifested by major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  Id.  A 
score between 41 and 50 is appropriate where behavior is 
manifested by serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  However, mental status 
examinations in June 1997 and February 2000 revealed no 
significant findings.  It also appears as though both scores 
were influenced by the veteran's nonservice-connected 
personality disorder, which is noted to be the source of most 
of the veteran's social and occupational impairment.

Even assuming for discussion purposes that all of the 
veteran's psychiatric symptoms are due to PTSD, she still 
does not exhibit most of the symptoms described in the 
criteria for a 70 percent rating.  For example, there is no 
evidence of obsessional rituals which interfere with routine 
activities; speech characterized as intermittently illogical, 
obscure; spatial disorientation; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  Id.  

In this regard, the veteran has consistently been described 
as neat in appearance, with no significant delusional 
thinking or impaired impulse control noted.  Although she has 
had significant marital problems and tends to isolate, she 
also indicated that she socializes with friends on occasion 
and currently works part time as a real estate agent.  The 
veteran's therapist also stated that the veteran's 
difficulties with trust affect her ability to establish and 
maintain relationships; however, she never indicated that the 
veteran was unable to establish and maintain relationships.  
The veteran therefore does not appear to be unable to 
establish and maintain effective relationships as a result of 
her PTSD, but, rather, has difficulty in doing so.  The Board 
also has considered the veteran's reports of suicidal 
ideation when examined in 1996 and 1997.  However, she denied 
suicidal ideation when examined in October 2003, March 2004, 
and February 2005.  In short, even if the Board were to 
attribute all of the veteran's psychiatric symptoms to her 
PTSD, she would still not meet the criteria for a 70 percent 
evaluation under the revised rating criteria. 

For these reasons, the Board also finds that the veteran's 
PTSD is not manifested by severe impairment of social and 
industrial adaptability, as required for a 70 percent rating 
under the old criteria for rating psychoneurotic disorders.  
The veteran was assigned a GAF score of 60 when examined in 
October 2003 and a GAF score of 55 when examined in March 
2004 and February 2005, which reflect only moderate symptoms.  
The Board notes that a VA clinician characterized the 
veteran's PTSD as severe in February 2002.  However, the 
Board stresses that it is required to assign an evaluation 
"[b]ased on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
[one] examiner's assessment of the level of disability at the 
moment of the examination."  38 C.F.R. § 4.126.  In this 
case, severe impairment of social and industrial adaptability 
due solely to PTSD has not been shown, as findings from 
mental status examinations disclose no evidence of cognitive 
decline or thought disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
50 percent for the veteran's PTSD.  Because the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b).

III.  Increased Rating for a Herniated 
disc at L4-5 with Degenerative Changes at 
L3-4 and L5-S1

A May 1989 rating decision granted service connection and 
assigned a noncompensable (zero percent) rating for a lumbar 
strain.  In June 1993, the veteran filed a claim for 
increased compensation benefits.  The November 1993 rating 
decision on appeal granted an increased rating to 20 percent 
for this disability.  In December 1995, the RO increased this 
disability to 40 percent, effective June 1993.  The RO 
subsequently recharacterized the disability on appeal as a 
herniated disc at L4-5 with degenerative changes at L3-4 and 
L5-S1.  Therefore, the issue on appeal is entitlement to a 
disability rating in excess of 40 percent for a herniated 
disc at L4-5 with degenerative changes at L3-4 and L5-S1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed her claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's herniated disc at L4-5 with degenerative changes at 
L3-4 and L5-S1 is warranted.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-00; 38 U.S.C.A. § 5110(g).  

The veteran's herniated disc at L4-5 with degenerative 
changes at L3-4 and L5-S1 was initially rated under DC 5293 
(intervertebral disc syndrome).  DC 5293 provides a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome with intermittent relief; a 60 percent rating 
is assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating where 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating 
requires unfavorable ankylosis of the entire spine.  38 
C.F.R.   § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating in excess of 40.  
The medical evidence to be considered includes numerous VA 
examination reports, private treatment records, and VA 
outpatient treatment records, none of which shows pronounced 
intervertebral disc syndrome, ankylosis of the spine, or that 
the veteran requires bed rest prescribed by a physician, and 
thus do not support her claim.

The Board finds that the veteran's low back disability is not 
manifested by "pronounced" intervertebral disc syndrome, as 
required for a 60 percent rating under the old criteria of DC 
5293.  The evidence in support of the veteran's includes an 
April 1993 report listing a diagnosis of lumbar spondylosis; 
an April 1993 MRI report showing a moderate sized focal disc 
herniation and degenerative changes at L3-L4 and L5-S1 with 
some possible contact with the L5 nerve root; and a May 1993 
statement from Dr. W.K. noting that the veteran suffers from 
chronic lumbar strain and weakness of the lower back muscles 
accompanied by a right lumbar radiculopathy.  Although these 
findings are consistent with intervertebral disc syndrome, 
the medical evidence does not support a finding of pronounced 
intervertebral disc syndrome.

In this regard, a July 1993 VA examination report notes no 
motor or sensory loss in either lower extremity; a December 
1994 VA examination report notes that the veteran is 
neurologically intact; an October 1995 VA examination report 
notes that straight leg raising was negative bilaterally; a 
June 1997 VA examination report notes that the veteran was 
neurologically intact; a June 1997 examination report for 
Social Security Administration (SSA) disability purposes 
reveals no neurological findings; an October 1998 VA 
examination report notes that ankle and knee reflexes were 
present bilaterally; and a June 2000 VA examination report 
notes that there is no evidence of any significant lumbar 
radiculopathy, and that the cause of her "nerve-related 
pain" is not clear.  None of these findings is consistent 
with pronounced intervertebral disc syndrome, as required for 
a 60 percent rating under DC 5293, and therefore go against 
the veteran's claim.  

The Board notes that a May 2004 VA examination report 
contains inconsistent findings concerning the veteran's 
neurological impairment.  The veteran reported bilaterally 
sciatic nerve distribution pain.  On physical examination, 
the examiner initially noted that "[N]o obvious neuropathy 
was noted today on exam."  Later in his report, however, the 
examiner noted that an MRI performed in December 2002 
revealed a broad-based protrusion at L4-L5 and L5-S1 with 
some pressure on the thecal sac.  The examiner then concluded 
that it was at least as likely as not that this was 
contributing to the veteran's chronic back pain and bilateral 
sciatic nerve distribution pain.  However, the examiner 
indicated that the veteran does not have cauda equina 
syndrome, as she denies any saddle anesthesia and reports no 
bowel incontinence.  

The May 2004 VA examination did not comply with the Board's 
July 2003 remand instructions in that it did not include MRI, 
EMG, or nerve conduction studies.  The veteran was therefore 
requested to undergo all requested tests.  However, the 
veteran failed to cooperate by either canceling or failing to 
report to her scheduled appointments.  In this regard, the 
veteran declined to undergo an MRI scheduled for December 4, 
2005.  She then canceled an appointment to undergo EMG and 
nerve conduction studies on December 5, 2005.  She also 
failed to report to EMG and nerve conduction studies 
scheduled for December 21, 2005.  A December 2005 report 
includes a VA examiner's opinion that, without these studies, 
it would be too speculative to comment on whether there has 
been any change in the veteran's lumbar spine disability.  

It thus appears that the veteran may be experiencing symptoms 
associated with intervertebral disc syndrome.  However, since 
the veteran failed to report to her MRI, EMG, and nerve 
conduction studies, both of which were required to evaluate 
this disability, there is no basis with which to make a 
finding of pronounced intervertebral disc syndrome.  See 38 
C.F.R. § 3.655 (When a veteran, without good cause, fails to 
report to a VA examination in conjunction with an original 
claim, including a claim for increased compensation benefits, 
the claim shall be denied.)  

Based on 38 C.F.R. § 3.655, standing alone, the Board will 
deny her claim. 

In any event, assuming 38 C.F.R. § 3.655 was not used as a 
basis to deny this claim, there is no basis to assign a 60 
percent rating for the veteran's herniated disc at L4-5 with 
degenerative changes at L3-4 and L5-S1 under the former 
criteria of 5293.  

The Board notes that the veteran recently submitted private 
treatment records dated in 2005, which include a July 2005 
MRI report.  This report shows a new minimal prominence of 
the posterior annulus at L3-L4 without any significant 
narrowing; a new annular fissure at L5-S1; mild foraminal 
narrowing at L4-L5 and L5-S1; and a slightly displaced left 
extraforaminal L4 root lying adjacent to the disc, which may 
be slightly worse than on the prior exam.  However, the 
radiologist did not indicate that the veteran's overall 
disability due to a herniated disc at L4-5 with degenerative 
changes at L3-4 and L5-S1 had worsened.  

In addition, these records list diagnoses of low back pain, 
lumbar radiculopathy, sciatica, disc bulge at L4-L5 and L5-
S1, and degenerative disc disease.  However, none of these 
records shows any significant neurological impairment due to 
the veteran's herniated disc at L4-5 with degenerative 
changes at L3-4 and L5-S1.  For example, a September 2005 
examination report shows that the veteran gait was normal, 
that Babinski's sign was negative bilaterally, that straight 
leg rising was positive at 20 degrees bilaterally, that no 
sensory deficits were detected, that deep tendon reflexes 
were within normal limits, and that muscle tone was within 
normal limits.  As such, none of these records indicates that 
the veteran's low back disability is manifested by pronounced 
intervertebral disc syndrome. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  The Board notes that 
the June 1998 SSA examination report mentions that the 
veteran is very incapacitated because of her degenerative 
lumbar disc disease.  However, there is no indication in the 
record that a physician has ever prescribed bed rest because 
of the veteran's herniated disc at L4-5 with degenerative 
changes at L3-4 and L5-S1.  Accordingly, the revised version 
of DC 5293, in effect from September 23, 2002, cannot serve 
as a basis for an increased rating based upon incapacitating 
episodes.  

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating in excess of 40 percent is not warranted based on 
combining her orthopedic and neurologic manifestations of her 
herniated disc at L4-5 with degenerative changes at L3-4 and 
L5-S1.  38 C.F.R. § 4.25.  As noted, the veteran failed to 
report to MRI, EMG, and nerve conduction studies required to 
assess the presence of any neurological manifestations.  
Although she submitted a July 2005 MRI report, a VA examiner 
did not have an opportunity to interpret the findings 
contained in this report.  Accordingly, a disability rating 
in excess of 40 percent is not warranted under the revised 
criteria for rating intervertebral disc syndrome.  See 
38 C.F.R. § 3.655.  

In addition, the medical evidence shows that the veteran has 
range of motion in every direction.  As such, no evidence 
demonstrates that her spine is ankylosed, as required for a 
60 percent rating under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board also finds that a disability rating in excess of 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The veteran's low 
back pain is illustrated in several reports.  For example, 
the October 1998 examination report notes that the veteran 
loses 100 percent of function during flare-ups; the June 2000 
VA examination report notes marked pain and limitation of 
motion of the lumbar spine; and records dated in 2005 
document that she underwent epidural steroid injections for 
low back pain.  However, none of the clinical evidence 
indicates any significant motor weakness due to her low back 
disability.  Also significant is the fact that forward 
flexion of the thoracolumbar spine has ranged from 20 degrees 
to 75 degrees during various examinations.  Recently, a 
September 2005 examination report notes that the veteran's 
lumbar spine has no limitation of movement in any direction, 
providing highly negative evidence against this claim.  

The Board finds that the veteran is exaggerating her 
complaints of pain.  For example, the Board also notes that 
the June 1998 SSA examination report includes a medical 
opinion of excessive symptom magnification by the veteran.  
It thus appears that any functional loss due to pain has been 
fully compensated in the current 40 percent rating, thereby 
precluding a higher rating under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is important for the Court and the veteran to 
understand that the objective medical record does not fully 
support the current evaluation, let alone provide a basis to 
increase the current evaluation.  In fact, the current 
objective medical record would suggest that the complaints of 
the veteran are exaggerated.  Thus, further efforts to 
evaluate the veteran would serve no purpose. 

In short, the veteran's disability due to a herniated disc at 
L4-5 with degenerative changes at L3-4 and L5-S1 does not 
meet the criteria for a disability rating in excess of 40 
percent under applicable rating criteria.  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either disability on 
appeal has independently caused marked interference with 
employment or required frequent periods of hospitalization.  
The veteran alleged that she stopped working full time in 
1992 because of her PTSD and low back disability.  She also 
indicated that she currently works part time as a real estate 
agent and is unable to work full time because she does not 
feel safe with people.  However, the preponderance of the 
evidence is against a finding that either disability has 
markedly interfered with employment.  

With respect to PTSD, the Board notes that the majority of 
her industrial impairment has been medically linked to her 
nonservice-connected personality disorder.  The veteran was 
also assigned a GAF score of 60, which reflects only moderate 
impairment and is inconsistent with a finding of marked 
interference with employment.  

With respect to her low back disability, the Board finds that 
marked interference with employment has not been shown.  The 
evidence in support of the veteran's claim includes a May 
1993 letter from W.K., indicating that the veteran will 
remain totally disabled from any type of gainful activity for 
the next 12 months due to her chronic lumbar strain and 
weakness of the lower back muscles accompanied by a right 
lumbar radiculopathy.  Similarly, in an October 1994 report, 
J.T., II., M.D., indicated that it was very unlikely that the 
veteran would be employable within the foreseeable future, 
which would certainly extend beyond the next 12 months, 
because of her current low back pain.  The June 2000 VA 
examination report also includes a medical opinion that the 
veteran seems unlikely to be able to sustain any type of 
employment because of her chronic pain syndrome and abuse of 
analgesics.

The Board finds these opinions are entitled to very limited 
probative weight regarding the issue of a total rating due to 
her service connected disabilities as the objective medical 
record indicates that the veteran is exaggerating complaints 
and has severe nonservice connected disorders that clearly 
impact more on her ability to function in the workforce other 
than her service connected disorders. 

For example, when examined for SSA disability purposes in 
June 1998, the examining physician concluded that the veteran 
would be able to perform sedentary work in spite of her low 
back disability.  The examining physician also noted that the 
veteran may have been magnifying her symptoms.  Although a 
December 1994 SSA decision concluded that the veteran was 
entitled to disability benefits due to her low back 
disability, the Board is not bound by an SSA decision.  In 
light of these findings, marked interference has not been 
shown.  There is also no evidence that the veteran's low back 
disability has required hospitalization or bed rest which 
interferes with her ability to work.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.)

Although the Board notes that the veteran's PTSD and low back 
disability most likely interfere with her ability to perform 
certain jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In fact, the objective medical record indicates that 
the veteran may be overcompensated for her service-connected 
disabilities. 

V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in October 
2003 and June 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested her to provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In particular, the veteran was notified of what 
type of information and evidence was needed to substantiate 
her claim for service connection for PTSD, as well as an 
effective date for that award.

The Board notes that proper notice was not sent prior to the 
initial adjudication of her claims in November 1993 and 
January 1997.  However, the timing of the subsequently issued 
letters is not prejudicial to the veteran, as she was 
provided adequate notice before the claims were readjudicated 
by various rating decisions and supplemental statements of 
the case, the most recent of which was issued in March 2006.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case); see also 
Overton v. Nicholson, No. 02-1814 (September 22, 2006).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran was also afforded numerous VA examinations to 
determine the nature and severity of her PTSD and low back 
disability.  Recently, the veteran submitted private 
treatment records dated in 2005, none of which has been 
considered by the RO.  However, since the veteran submitted a 
waiver of initial RO consideration, the Board finds that it 
can review the newly submitted evidence without initial RO 
consideration.  38 C.F.R. § 19.31 (2006).

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Beyond the above, the veteran failed to appear to scheduled 
appointments where she was to undergo MRI, EMG, and nerve 
conduction studies.  In Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), the Court held that the duty to assist is not a 
one-way street, and that if a claimant wishes help in 
developing her claim, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining putative evidence.  In 
addition, VA regulation provides that when a veteran, without 
good cause, fails to report to a VA examination in 
conjunction with an original claim, including a claim for 
increased compensation benefits, the claim shall be denied.  
38 C.F.R. § 3.655.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.




ORDER

An effective date earlier than October 28, 1994, for the 
award of service connection for post-traumatic stress 
disorder is denied.

An initial disability rating greater than 50 percent for 
post-traumatic stress disorder is denied.

A disability rating greater than 40 percent for a herniated 
disc at L4-5 with degenerative changes at L3-4 and L5-S1 is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


